                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )
                                                )            No.    3:18-CR-167-TAV-DCP
                                                )
CHRISTINA ERIN MYERS,                           )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation as may be appropriate. This case is before

the Court on Defendant Christina Erin Myers’ Motion to Continue Trial Date and Extension of

Deadlines [Doc. 11], filed on November 14, 2018. Defendant Myers asks the Court to continue

the December 18, 2018 trial date in this case to provide her attorney additional time to review the

discovery, confer with the Defendant, and to prepare the case for trial or other resolution. The

Defendant contends that a trial continuance would further the ends of justice by providing defense

counsel with the reasonable time necessary to prepare the case for trial effectively. The motion

relates that the Government does not object to the request. The parties have conferred with

Chambers and agreed on a new trial date of April 16, 2019.

       The Court finds Defendant Myers’ motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 3] charges Defendant Myers with four
counts of wire fraud in violation of 18 U.S.C. § 1343, one count of money laundering in violation

of 18 U.S.C. § 1957, and one count of money laundering in violation of 18 U.S.C. § 1956. Further,

the motion relates that the Government admits that discovery in Defendant’s case in voluminous.

Additionally, defense counsel submits that due to the complexity of Defendant’s case, as well as

counsel’s obligations with regard to another complex federal trial, additional time is necessary to

review discovery and prepare for Defendant’s trial. Based upon the representations of counsel,

the Court finds that the Defendant’s trial preparation cannot be completed by the December 18,

2018 trial date or in less than five months. Thus, without a continuance, counsel would not have

the reasonable time necessary to prepare for trial, despite counsel’s exercise of due diligence. See

18 U.S.C. § 3161(h)(7)(B)(iv).

       The Defendant’s unopposed motion [Doc. 11] to continue the trial date is GRANTED, and

the trial is reset to April 16, 2019. The Court finds that all the time between the filing of the

motion for a continuance on November 14, 2018, and the new trial date of April 16, 2019, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the Court sets a

new motion deadline of February 12, 2019. Responses are due on or before February 26, 2019.

The deadline for concluding plea negotiations and providing reciprocal discovery is extended to

March 26, 2019. The Court instructs the parties that all motions in limine must be filed no later

than April 1, 2019. The undersigned will hold a final pretrial conference, if needed, on April 3,

2019, at 11:00 a.m. Special requests for jury instructions shall be submitted to the District Judge

no later than April 5, 2019 and shall be supported by citations to authority pursuant to Local Rule

7.4.




                                                 2
Accordingly, it is ORDERED as follows:

      (1) The Defendant’s Motion to Continue Trial and All Associated
      Deadlines [Doc. 11] is GRANTED;

      (2) The trial of this matter is reset to commence on April 16, 2019,
      at 9:00 a.m., before the Honorable Thomas A. Varlan, Chief United
      States District Judge;

      (3) All time between the filing of the motion on November 14,
      2018, and the new trial date of April 16, 2019, is fully excludable
      time under the Speedy Trial Act for the reasons set forth herein;

      (4) The deadline for filing pretrial motions is extended to February
      12, 2019. Responses to motions are due on or before February 26,
      2019;

      (5) The deadline for concluding plea negotiations and providing
      reciprocal discovery is extended to March 26, 2019;

      (6) Motions in limine must be filed no later than April 1, 2019;

      (7) The undersigned will hold a final pretrial conference, if
      necessary, on April 3, 2019, at 11:00 a.m.; and

      (8) Special requests for jury instructions with appropriate citations
      shall be submitted to the District Judge by April 5, 2019.

IT IS SO ORDERED.

                                            ENTER:


                                            _________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                       3
